DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application filed 01/2020.
Status of the claims
Claims 1-20 are pending for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10565200 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application recited similar limitation.  Therefore, they are rejected on the ground of nonstatutory double patenting.
Claims similar as below:
Instant application				US patent  No. 10565200
Claims 1, 6, 13-15				claim 1
Claims 2-4, 17-19				claim 2, 11, 17
Claim 5						claim 3, 4, 18
Claim 7, 8					claim 5, 12, 13
Claim 9						claim 6
Claim 10					claim 7
Claim 11					claim 8, 14
Claim 12					claim 9, 15
Claim 16					claim 10, 
Claim 20					claim 16
1. A computer-implemented method, comprising: receiving a join model of a model view set on a first and a second database table, wherein the join model comprises a first index corresponding to the first database table and a second index corresponding to the second database table; performing an index conversion on the join model, 

receiving, by at least one processor, a join model of a model view set on one or more database tables;
receiving, by the at least one processor, a list representing the first index, the second index, a join condition type, and a join predicate;

determining, by the at least one processor, a nearest common ancestor of the first index and the second index;
generating, by the at least one processor, a node in the relational model tree that joins the first leaf node and the second leaf node associated with the first index and the second index, respectively, based on the nearest common ancestor, wherein the node includes the join condition type and the join predicate;
generating, by the at least one processor, a cardinality estimate from the relational model tree; 
selecting, by the at least one processor and using the cardinality estimate, a query plan for executing a query on the model view; and
executing, by the at least one processor, the query based on the query plan. 

2.	The method of claim 1, further comprising:
performing, by the at least one processor, a requested parameter conversion on the join model, wherein the requested parameter conversion generates a node in the relational model tree that includes attributes or key figures requested by the query.



4.	(Currently Amended) The method of claim 1, comprising: 
adding, by the at least one processor the join predicate into the node of the relational model tree.


5.	The method of claim 1, further
based on the determining, including, by the at least one processor, the predicate into the nearest common ancestor node, wherein the nearest common ancestor node joins the first leaf node associated with the first index and the second leaf node associated with the second index.

6.	The method of claim 1, wherein the one or more database tables are stored in an in-memory database.

7.	The method of claim 1, wherein the relational model tree is a binary tree. 

8.	The method of claim 1, wherein generating the cardinality estimate further comprises:
generating, by the at least one processor, at least one histogram from the relational model tree.



10.	A system, comprising:
an in-memory database including a model view set on one or more database tables;
a view converter operable to execute on one or more processors in the in-memory database and configured to:
receive a join model of the model view;
receive a list representing the first index, the second index, a join condition type, and a join predicate;
perform at least one index conversion on the join model to convert a first index in the join model into a first leaf node in a relational model tree and to convert a second index in the join model into a second leaf node in the relational model tree, wherein the first index and the second index are set on the one or more database tables;
determine a nearest common ancestor of the first index and the second index; and
generate a node in the relational model tree that joins the first leaf node and the second leaf node associated with the first index and the second index, respectively, based on the nearest common ancestor, wherein the node 
a cardinality estimator configured to:
generate a cardinality estimate from the relational model tree; and
select, using the cardinality estimate, a query plan for executing a query on the model view; and
an execution engine configured to execute the query based on the query plan. 

11.	The system of claim 11, wherein the view converter is further configured to:
perform a requested parameter conversion on the join model, wherein the requested parameter conversion generates a node in the relational model tree that includes attributes or key figures requested by the query.

12.	The system of claim 11, wherein the view converter is further configured to:
Add the join predicate into the


13.	The system of claim 11, wherein
based on the determination include the predicate into the nearest common ancestor node, wherein the nearest common ancestor node joins the first leaf node associated with the first index and the second leaf node associated with the second index.

14.	The system of claim 11, wherein the cardinality estimator is further configured to 

15.	The system of claim 16, wherein to generate the at least one histogram from the relational model tree, the cardinality estimator is further configured to generate the at least one histogram of the first index in the first leaf node of the relational model tree based on an attribute in the first index.

16.	A tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
receiving a join model of a model view set on one or more database tables;
receiving a list representing the first index, the second index, a join condition type, and a join predicate;
performing at least one index conversion on the join model to convert a first index in the join model into a first leaf node in a relational model tree and to convert a second index in the join model into a second leaf node in the relational model tree, wherein the first index and the second index are set on the one or more database tables;
determining, a nearest common ancestor of the first index and the second index;
generating, a node in the relational model tree that joins the first leaf node and the second leaf node associated with the first index and the second index, respectively, based on the nearest common ancestor, wherein the node includes the join condition type and the join predicate;

selecting, using the cardinality estimate, a query plan for executing a query on the model view; and
executing the query based on the query plan.  

17.	The tangible computer-readable device of claim 16, further includes operations comprising:
performing a requested parameter conversion on the join model, wherein the requested parameter conversion generates a node in the relational model tree that includes attributes or key figures requested by the query.

18.	(Original) The tangible computer-readable device of claim 16, wherein the model view is a view of data stored in one or more columns of the one or more database tables.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10, 13-20  are rejected under 35 U.S.C. 103 as being unpatentable over Amulu et al. (US 20140181154, hereafter Amulu) in view of Yang et al. (US 20170053294, hereafter Yang) in view of  Tatemura et al. (20110246448, hereafter Tatemura).

Regarding claim 1, Amulu disclose:  A computer-implemented method, comprising: 
receiving a join model of a model view set on a first and a second database table, wherein the join model comprises a first index corresponding to the first database table and a second index corresponding to the second database table (Amulu [0093] discloses: The process of importing semantic layer data foundation into in-memory information modeler tool;[0083] discloses: [0086] Extract tables and joins to build a relational schema called a data foundation; [0095] discloses: receive an input specifying a source of table objects for building content data for modeling the selected information view);

Amulu didn’t disclose, but Yang discloses: performing an index conversion on the join model, wherein the index conversion converts the first index into a first leaf node in a relational model tree and the second index into a second leaf node in the relational model tree, and wherein the first index is set on the first database table and the second index is set on the second database table (Yang [0022] discloses: conversion of the transaction data from the relational database into the graph database involves first representing each table in the relational database as a label. The GCG computing device converts each row in the table into a node in the graph database and labels it as appropriate. Each column in the table is converted into an attribute of the node);
performing a join conversion on the join model, wherein the join conversion joins the first leaf node and the second leaf node in the relational model tree such that at least a portion of the first and second database tables are joined (Yang [0022] discloses: The GCG computing device is configured to convert any join relationships existing between tables into edges in the graph database. For example, where the Cardholder table is joined to the Merchants table, the GCG computing device converts this join relationship into an edge for each cardholder connecting to each merchant that the cardholder has visited. Furthermore, a cardholder, for example, may have visited a merchant called Metro Toy Store. Accordingly, a node labeled "Metro Toy Store" is created with attributes such as merchant ID: M0001, name: Metro Toy Store, location: 123 Main Street, any aggregate merchants to which the merchant node is related or connected (e.g., Big Toy Corp.), and transaction data for transactions that took place at the merchant's location).
Amulu and Yang are analogous art because they are in the same field of endeavor, generating graph or model data. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amulu, to include the teaching of Yang, in order to accomplish to convert information from a relational database form into the graph database. The suggestion/motivation to combine is to generate relationships via a property graph model.

Amulu as modified didn’t disclose, but Tatemura discloses:  generating a cardinality estimate from the relational model tree, wherein the cardinality estimate is used to select a query plan that executes a query on the model view (Tatemura [0094; 0095] discloses: estimated cardinality is used for computing the cost for a graph of the query and provide the best plan plans of n-relation join query).
Amulu as modified and Tatemura are analogous art because they are in the same field of endeavor, generating graph or model data. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amulu, to include the teaching of Tatemura, in order to accomplish to optimize the query execution plan. The suggestion/motivation to combine is to decide the best ordering 
Regarding claim 2, Amulu as modified disclose:  The method of claim 1, further comprising: receiving a parameter request by the query, wherein the parameter request includes a parameter from at least one of the first and second database tables (Amulu [0024] discloses: Tables are managed by the database administration and development tool to build business or calculation models on the tables, for example developers who wish to create data models and stored procedures, or manipulate tables and issue queries; [0026] discloses: when joined with other attribute data that further describes the customer (customer address, customer relationship, customer status, customer hierarchy, and so on). An attribute view can be created to locate the attribute data and to define the relationships between the various tables to model how customer attribute data); and 
performing a parameter conversion on the join model based on the parameter such that each of the first leaf node and the second leaf node includes the parameter, wherein the join conversion is based on the parameter conversion (Yang [0022] discloses: The GCG computing device is configured to convert any join relationships existing between tables into edges in the graph database. For example, where the Cardholder table is joined to the Merchants table, the GCG computing device converts this join relationship into an edge for each cardholder connecting to each merchant that the cardholder has visited. Furthermore, a cardholder, for example, may have visited a merchant called Metro Toy Store. Accordingly, a node labeled "Metro Toy Store" is created with attributes such as merchant ID: M0001, name: Metro Toy Store, location: 123 Main Street, any aggregate merchants to which the merchant node is related or connected (e.g., Big Toy Corp.), and transaction data for transactions that took place at the merchant's location).
Regarding claim 3, Amulu as modified disclose:  The method of claim 2, wherein the requested parameter conversion further comprises: generating a node in the relational model tree that includes the parameter (Amulu [0026] discloses: An attribute view is used to model an entity based on the relationships between attribute data contained in multiple source tables. Attribute view describes the dimensions of a data model and can be hierarchical (e.g. the "Customer" dimension, the "Geography" dimension; dimensions might have zero to many associated hierarchies). 
Regarding claim 4, Amulu as modified disclose:   The method of claim 2, wherein the parameter includes one or more of an attribute and a key figure (Amulu [0068] discloses: The table attributes can be selectively defined in the data foundation view tab as attributes, key attributes, or measures in order to view only those attributes of interest in the generated attribute view; [0027] discloses: an operational data mart representing sales order history would include measures for quantity, price, and the like).  
Regarding claim 5, Amulu as modified disclose:  The method of claim 1, wherein the model view is a view of data stored in one or more rows and columns of the first and second database tables (Amulu [0023] discloses: An in-memory database is a relational database whose tables can be stored in memory. This particular storage method is completely transparent for the designer who will see the usual logical representation of tables as rows and columns of data). 
Regarding claim 6, Amulu as modified disclose:  The method of claim 1, wherein performing the join conversion further comprises: generating a node in the relational model tree that stores a join condition type that joins the first leaf node and the second leaf node (Tatemura [0038; 0052] discloses Join conditions for the join graph); and 
adding a join predicate into the generated node (Tatemura [0052] discloses: merge or join into the join graph).
Regarding claim 9, Amulu as modified disclose:  The method of claim 1, wherein the first and second database tables are stored in an in-memory database (Amulu [0023] discloses: An in-memory database is a relational database whose tables can be stored in memory. This particular storage method is completely transparent for the designer who will see the usual logical representation of tables as rows and columns of data). . 
Regarding claim 10, Amulu as modified disclose:   The method of claim 1, wherein the relational model tree is a binary tree (Tatemura [0061] discloses: binary merge operator of the join graph). 
Regarding claim 13, Amulu as modified disclose:   The method of claim 11, wherein the model view defined a join graph (Tatemura [0084] discloses join graph). 
Regarding claim 14, Amulu as modified disclose:   The method of claim 13, wherein the join graph is directed graph (Tatemura [0032] discloses: a directed multigraph). 
Regarding claim 15, Amulu as modified disclose:   The method of claim 1, wherein each of the first leaf node and the second leaf node comprises join condition type and a join predicate (Tatemura [0038; 0052] discloses Join conditions for the join graph). 
Regarding claim 16, Amulu as modified disclose:   A system, comprising:
 an in-memory database including a model view set on a first and second database table (Amulu [0095] discloses: generating information models in an in-memory database, information models involves defining a space in a repository of the system wherein to store the generated information models. At process block 420, in response to receiving a selection of a type of information view, a user interface  is rendered on the modeler main window to receive an input specifying a source of table objects for building content data for modeling the selected information view);
Amulu didn’t disclose, but Yang discloses: a view converter operable to execute on one or more processors in the in-memory database and configured to: receive a join model of the model view such that the join model comprises a first and second index corresponding to the first and second database tables, respectively (Yang [0022] discloses: conversion of the transaction data from the relational database into the graph database involves first representing each table in the relational database as a label. The GCG computing device converts each row in the table into a node in the graph database and labels it as appropriate. Each column in the table is converted into an attribute of the node); 
perform an index conversion on the join model, wherein the index conversion converts the first and second indexes in the join model into a first and second leaf node in a relational model tree, respectively, and wherein the first and second indexes are set on the first and second database tables, respectively (Yang [0022] discloses: conversion of the transaction data from the relational database into the graph database involves first representing each table in the relational database as a label. The GCG computing device converts each row in the table into a node in the graph database and labels it as appropriate. Each column in the table is converted into an attribute of the node); and 
perform a join conversion on the join model, wherein the join conversion joins the first leaf node and the second leaf node in the relational model tree such that at least a portion of the first and second database tables are joined (Yang [0022] discloses: The GCG computing device is configured to convert any join relationships existing between tables into edges in the graph database. For example, where the Cardholder table is joined to the Merchants table, the GCG computing device converts this join relationship into an edge for each cardholder connecting to each merchant that the cardholder has visited. Furthermore, a cardholder, for example, may have visited a merchant called Metro Toy Store. Accordingly, a node labeled "Metro Toy Store" is created with attributes such as merchant ID: M0001, name: Metro Toy Store, location: 123 Main Street, any aggregate merchants to which the merchant node is related or connected (e.g., Big Toy Corp.), and transaction data for transactions that took place at the merchant's location).
Amulu and Yang are analogous art because they are in the same field of endeavor, generating graph or model data. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amulu, to include the teaching of Yang, in order to accomplish to convert information from a relational database form into the graph database. The suggestion/motivation to combine is to generate relationships via a property graph model.
Amulu as modified didn’t disclose, but Tatemura discloses:  a cardinality estimator configured to: generate a cardinality estimate from the relational model tree; and select, using the cardinality estimate, a query plan that executes a query on the model view (Tatemura [0094; 0095] discloses: estimated 
Amulu as modified and Tatemura are analogous art because they are in the same field of endeavor, generating graph or model data. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amulu, to include the teaching of Tatemura, in order to accomplish to optimize the query execution plan. The suggestion/motivation to combine is to decide the best ordering and parallelization scheme of the different operators in the query execution plan, the optimizer should output the plan that takes the shortest time to answer the query (Tatemura [0006]).
Regarding claim 17, Amulu as modified disclose:  The system of claim 16, wherein the view converter is further configured to: receive a parameter request by the query, 
wherein the parameter request includes a parameter from at least one of the first and second database tables (Amulu [0024] discloses: Tables are managed by the database administration and development tool to build business or calculation models on the tables, for example developers who wish to create data models and stored procedures, or manipulate tables and issue queries; [0026] discloses: when joined with other attribute data that further describes the customer (customer address, customer relationship, customer status, customer hierarchy, and so on). An attribute view can be created to locate the attribute data and to define the relationships between the various tables to model how customer attribute data); and
 perform a parameter conversion on the join model based on the parameter such that each of the first leaf node and the second leaf node includes the parameter, wherein the join conversion is based on the parameter conversion (Yang [0022] discloses: The GCG computing device is configured to convert any join relationships existing between tables into edges in the graph database. For example, where the Cardholder table is joined to the Merchants table, the GCG computing device converts this join relationship into an edge for each cardholder connecting to each merchant that the cardholder has visited. Furthermore, a cardholder, for example, may have visited a merchant called Metro Toy Store. Accordingly, a node labeled "Metro Toy Store" is created with attributes such as merchant ID: M0001, name: Metro Toy Store, location: 123 Main Street, any aggregate merchants to which the merchant node is related or connected (e.g., Big Toy Corp.), and transaction data for transactions that took place at the merchant's location).
Regarding claim 18, Amulu as modified disclose:  The system of claim 17, wherein the view converter is further configured to: generate a node in the relational model tree that includes the parameter (Amulu [0026] discloses: An attribute view is used to model an entity based on the relationships between attribute data contained in multiple source tables. Attribute view describes the dimensions of a data model and can be hierarchical (e.g. the "Customer" dimension, the "Geography" dimension; dimensions might have zero to many associated hierarchies). 
Regarding claim 19, Amulu as modified disclose:  The system of claim 18, wherein the parameter includes one or more of an attribute and a key figure (Amulu [0068] discloses: The table attributes can be selectively defined in the data foundation view tab as attributes, key attributes, or measures in order to view only those attributes of interest in the generated attribute view; [0027] discloses: an operational data mart representing sales order history would include measures for quantity, price, and the like).  
Regarding claim 20, Amulu as modified disclose:  A tangible computer-readable device having instructions stored thereon that, when executed by a computing device, causes the computing device to perform operations comprising: 
receiving a join model of a model view set on a first and second database table such that the join model comprises a first and second index corresponding to the first and second database tables, respectively table (Amulu [0093] discloses: The process of importing semantic layer data foundation into in-memory information modeler tool;[0083] discloses: [0086] Extract tables and joins to build a relational schema called a data foundation; [0095] discloses: receive an input specifying a source of table objects for building content data for modeling the selected information view);
Amulu didn’t disclose, but Yang discloses: performing an index conversion on the join model, wherein the index conversion converts the first and second indexes in the join model into a first and second leaf node in a relational model tree, respectively, and wherein the first and second indexes are set  (Yang [0022] discloses: conversion of the transaction data from the relational database into the graph database involves first representing each table in the relational database as a label. The GCG computing device converts each row in the table into a node in the graph database and labels it as appropriate. Each column in the table is converted into an attribute of the node); 

performing a join conversion on the join model, wherein the join conversion joins the first leaf node and the second leaf node in the relational model tree such that at least a portion of the first and second database tables are joined (Yang [0022] discloses: The GCG computing device is configured to convert any join relationships existing between tables into edges in the graph database. For example, where the Cardholder table is joined to the Merchants table, the GCG computing device converts this join relationship into an edge for each cardholder connecting to each merchant that the cardholder has visited. Furthermore, a cardholder, for example, may have visited a merchant called Metro Toy Store. Accordingly, a node labeled "Metro Toy Store" is created with attributes such as merchant ID: M0001, name: Metro Toy Store, location: 123 Main Street, any aggregate merchants to which the merchant node is related or connected (e.g., Big Toy Corp.), and transaction data for transactions that took place at the merchant's location).
Amulu and Yang are analogous art because they are in the same field of endeavor, generating graph or model data. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amulu, to include the teaching of Yang, in order to accomplish to convert information from a relational database form into the graph database. The suggestion/motivation to combine is to generate relationships via a property graph model.
Amulu as modified didn’t disclose, but Tatemura discloses:  generating a cardinality estimate from the relational model tree, wherein the cardinality estimate is used to select a query plan that executes a query on the model view. (Tatemura [0094; 0095] discloses: estimated cardinality is used for computing the cost for a graph of the query and provide the best plan plans of n-relation join query).
Amulu as modified and Tatemura are analogous art because they are in the same field of endeavor, generating graph or model data. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amulu, to include the teaching of Tatemura, in order to accomplish to .

Claims 7 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Amulu et al. (US 20140181154, hereafter Amulu) in view of Yang et al. (US 20170053294, hereafter Yang) in view of  Tatemura et al. (20110246448, hereafter Tatemura) and further in view of Wang at al. (US 20130204902, hereafter Wang).

Regarding claim 7, Amulu as modified disclose:  The method of claim 1, wherein performing the join conversion further comprises:
 receiving a list representing the first index, the second index, a join condition type, and a join predicate (Tatemura [0038; 0052] discloses Join conditions for the join graph).; 
generating a node in the relational model tree that joins the first index and the second index, wherein the node includes the join condition type and the join predicate (Tatemura [0061] discloses: binary merge operator of the join graph). 
Amulu as modified didn’t disclose, but Wang discloses: determining a presence of a nearest common ancestor of the first index and the second index, wherein the first index is the first leaf node and the second index is the second leaf node (Wang [0044; 0046] disclose: the adjacent leaf node can be analyzed to determine if records should be merge across the leaf nodes and  merge or insert the record (nodes) for all node from the closest common ancestor); and 
. Amulu as modified and Wang are analogous art because they are in the same field of endeavor, mange data in a graph or tree structure. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amulu, to include the teaching of Wang, in order to accomplish to analyzed to determine if a record merge can be performed across the leaf nodes. The suggestion/motivation to combine is to manage databases.

 receiving a list representing the first index, the second index, the join condition type, and the join predicate(Tatemura [0038; 0052] discloses Join conditions for the join graph).;; 
determining an absence of a nearest common ancestor of the first index and the second index, wherein the first index is the first leaf node and the second index is the second leaf node (Wang [0044; 0046] disclose: the adjacent leaf node can be analyzed to determine if records should be merge across the leaf nodes and  merge or insert the record (nodes) for all node from the closest common ancestor); and 
 including the join predicate into the nearest common ancestor node, wherein the nearest common ancestor node joins the first leaf node and the second leaf node (Wang [0044; 0046] disclose: the adjacent leaf node can be analyzed to determine if records should be merge across the leaf nodes and  merge or insert the record (nodes) for all node from the closest common ancestor). 
Amulu as modified and Wang are analogous art because they are in the same field of endeavor, mange data in a graph or tree structure. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amulu, to include the teaching of Wang, in order to accomplish to analyzed to determine if a record merge can be performed across the leaf nodes. The suggestion/motivation to combine is to manage databases.

Claims 11 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Amulu et al. (US 20140181154, hereafter Amulu) in view of Yang et al. (US 20170053294, hereafter Yang) in view of  Tatemura et al. (20110246448, hereafter Tatemura) and further in view of Chaudhuri et al. (US 20040236762, hereafter Chaudhuri).

Regarding claim 11, Amulu as modified didn’t disclose, but Chaudhuri disclose:   The method of claim 1, wherein generating the cardinality estimate further comprises: generating a histogram from the Chaudhuri [0005] discloses: the histograms over R.x and S.y is propagated through the join upwards in the join graph). 
Amulu as modified and Chaudhuri are analogous art because they are in the same field of endeavor, mange data in a graph or tree structure. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amulu, to include the teaching of Chaudhuri, in order to accomplish to optimizing queries on databases. The suggestion/motivation to combine is rely on a cost model to choose the best possible query execution plan for a given query.
Regarding claim 12, Amulu as modified disclose:   The method of claim 11, wherein generating the histogram from the relational model tree includes generating the histogram of the first index in the first leaf node of the relational model tree based on an attribute in the first index (Chaudhuri [0005] discloses: the histograms over R.x and S.y is propagated through the join upwards in the join graph). 
Amulu as modified and Chaudhuri are analogous art because they are in the same field of endeavor, mange data in a graph or tree structure. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amulu, to include the teaching of Chaudhuri, in order to accomplish to optimizing queries on databases. The suggestion/motivation to combine is rely on a cost model to choose the best possible query execution plan for a given query.

Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161